Citation Nr: 1624037	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-02 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by a Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He was notified of his July 2014 hearing by letter in June 2014, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

In August 2015, the Board reopened this claim and remanded the underlying service connection issue for additional development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in October 2015.  A review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in September 2015 and offered no good cause for his failure to report.


CONCLUSION OF LAW

The reopened claim of service connection for a back disability is denied as a matter of law.  38 C.F.R. § 3.655 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655 (2015).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2015).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the Veteran's last address of record and that the Veteran lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In August 2015, after reopening the claim of service connection, the Board remanded the Veteran's case to the RO for further development that included scheduling him for a VA examination in conjunction with his reopened claim and obtaining official service personnel and VA and private treatment records.  There has been substantial compliance with this remand as service personnel records are associated with the claims file.  In August 2015 correspondence, the Veteran was notified and given the opportunity to provide the names and addresses of all medical care providers (both VA and private) who have treated him for a back disability since service.  The Veteran did not respond to this request.  He was scheduled for a VA examination to determine the etiology of his back disability.  However, he did not confirm his intent to appear for the examination.  In September 2015, the RO, via the AMC, attempted to call the Veteran, but was unable to reach him (See September 2015, VA Form 27-0820).  The report of contact contained the Veteran's name, current address, and telephone number.  Thereafter, in September 2015 the scheduled VA examination was canceled due to the Veteran's failure to provide a response on whether he intended to appear.  He has provided no rationale showing good cause explaining why he failed to respond and report for the examination. 

There is no indication in the record that the notice of the examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). 

The notice letter regarding the scheduled VA examination is not of record, but the report from the VA medical facility notes that the scheduled examination was canceled because the Veteran failed to respond.  The address listed for the Veteran on the examination inquiry is his last address of record.  The October 2015 SSOC informed the Veteran that his failure to report could result in the denial of his reopened claim.  There is no record in the claims folder of a response from the Veteran.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2015). 

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that the veteran failed to report to the scheduled VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the reopened claim of service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2014); see also 38 C.F.R. §§ 3.159, 3.326 (2015).  For the reasons set forth above, the Board finds that the Veteran's reopened claim of service connection lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the Veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Because the Veteran's failure to respond and report for the scheduled VA examination is without good cause, the Veteran's reopened claim of service connection for a back disorder must be denied.  38 C.F.R. § 3.655.


ORDER

Service connection for a back disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


